             Case 2:17-cv-00094-RAJ Document 356 Filed 05/14/20 Page 1 of 4



 1                                                      HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
                             UNITED STATES DISTRICT COURT
12                          WESTERN DISTRICT OF WASHINGTON
13                                    AT SEATTLE

14
            ABDIQAFAR WAGAFE, et al.,
15                                                          CASE NO. C17-00094 RAJ
                                 Plaintiffs,
16
                                                            ORDER ON SANCTIONS
                   v.
17
18          DONALD TRUMP, et al.,
19                               Defendants.
20
            This matter is before the Court on Plaintiffs’ supplemental briefing in support of
21
     Plaintiffs’ previous motion for sanctions (Dkt. # 137). Dkt. # 231. For the following
22
     reasons the Court GRANTS Plaintiffs’ request for sanctions.
23
                                       I.      BACKGROUND
24
            The procedural history of this case has been recounted at length in previous orders
25
     and the Court will not repeat it here. Of particular relevance to this dispute is this Court’s
26
     February 27, 2019 order granting Plaintiffs’ previous motion for sanctions (Dkt. # 137)
27


     ORDER- 1
             Case 2:17-cv-00094-RAJ Document 356 Filed 05/14/20 Page 2 of 4



 1 based on Defendants’ resistance to Plaintiffs’ discovery requests necessitating multiple
 2 motions to compel. Dkt. # 223. The Court ordered Defendants to pay Plaintiffs’
 3 reasonable attorney fees in connection with the litigation of Plaintiffs’ September 2017
 4 motion to compel (Dkt. # 91) and instructed Plaintiffs to submit supplemental briefing
 5 detailing the reasonable attorneys’ fees incurred in preparing the motion for sanctions
 6 (Dkt. # 137). Dkt. # 223 at 13. Plaintiffs subsequently submitted supplemental briefing
 7 (Dkt. # 231), Defendants responded (Dkt. # 255), and this matter is currently before the
 8 Court.
 9                                      II.   DISCUSSION
10          Because the Court has already concluded that attorney fees are warranted, the only
11 remaining question is the reasonableness of the requested fees. District courts have broad
12 discretion to determine the reasonableness of fees. Gates v. Deukmejian, 987 F.2d 1392,
13 1398 (9th Cir. 1992). To make this determination, courts determine the “lodestar
14 amount,” which is calculated by multiplying the number of hours reasonably expended
15 by a reasonable hourly rate. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th
16 Cir. 2008). The lodestar figure is presumptively a reasonable fee award. Id. at 977. The
17 moving party has the burden to produce evidence that the rates and hours worked are
18 reasonable. See Intel Corp. v. Terabyte Int’l, 6 F.3d 614, 623 (9th Cir. 1983).
19           To assist the Court in calculating the lodestar, the fee applicant must submit
20 “satisfactory evidence . . . that the requested rates are in line with those prevailing in the
21 community for similar services by lawyers of reasonably comparable skill, experience,
22 and reputation.” Blum v. Stenson, 465 U.S. 886, 895–96 n.11 (1984). The relevant
23 community is that in which the district court sits. See Schwarz v. Sec’y of Health &
24 Human Serv., 73 F.3d 895, 906 (9th Cir. 1995).
25          Plaintiffs request $73,476.08 for 132.25 hours of work at hourly rates of $415.36
26 to $815.62 in connection with the litigation of their motion for sanctions. Dkt. # 231 at 3.
27 Plaintiffs submit several declarations in support of their motion, detailing the experience,


     ORDER- 2
             Case 2:17-cv-00094-RAJ Document 356 Filed 05/14/20 Page 3 of 4



 1 hourly rates, hours, and work performed by Plaintiffs’ attorneys. Dkt. ## 232-237. The
 2 Court previously reviewed Plaintiffs’ requested 2017 rates in connection with the initial
 3 motion for sanctions and found them reasonable. # 223 at 11. Although the requested
 4 rates are now based on hourly rates for 2018, after reviewing the supporting declarations,
 5 the Court finds that Plaintiffs’ requested rates are reasonable.
 6         As for the number of hours worked, in determining the reasonableness of hours
 7 spent preparing a motion, the Court may exclude any hours that are excessive, redundant,
 8 or otherwise unnecessary. Hensley v. Eckerhart, 461 U.S. 424, 433–34 (1983). In
 9 determining the reasonableness of hours spent preparing a motion, the Court may exclude
10 any hours that are excessive, redundant, or otherwise unnecessary. Hensley v. Eckerhart,
11 461 U.S. 424, 433–34 (1983). Defendants object to Plaintiffs’ requested fees on multiple
12 grounds arguing that the requested hours are duplicative, excessive, impermissibly based
13 on “block-billed” time entries, and unreasonably ambiguous. Dkt. # 255, Ex. 1.
14         Overall, the Court finds that the hours claimed are reasonable. However, as noted
15 by Defendants, Plaintiffs were not fully successful on their motion for sanctions. See
16 Dkt. # 223 (granting in part and denying in part Plaintiffs’ motion for sanctions). Thus, a
17 50% reduction of the total fees claimed is warranted. This apportionment is
18 approximately in line with the percentage of arguments Plaintiffs prevailed on in their
19 motion for sanctions. Id. The Court calculates the total amount of attorneys’ fees to be
20 awarded in connection with the motion for sanctions as $36,738.04. This amount
21 represents 50% of the sum of the hours and fees claimed in Plaintiffs’ supplemental brief
22 and supporting declarations. See Dkt. ## 231-237.
23                                   III.   CONCLUSION
24         For the above reasons, Plaintiffs’ request for sanctions in connection with the
25 litigation of Plaintiffs’ motion for sanctions (Dkt. # 137) is GRANTED. Dkt. # 231.
26 Within 30 (thirty) days of the date of this order, Defendants are ordered to pay
27


     ORDER- 3
            Case 2:17-cv-00094-RAJ Document 356 Filed 05/14/20 Page 4 of 4



 1 $36,738.04, along with the $50,507.92 previously ordered (see Dkt. # 223), to the Perkins
 2 Coie Trust Account.
 3
 4         Dated this 14th day of May, 2020.
 5                                                 ____________________________
 6
 7
                                                   A
 8                                                 The Honorable Richard A. Jones
                                                   United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


     ORDER- 4
